DETAILED ACTION

This office action is a response to the request for continued examination filed on 11/15/2021. Claims 1-2, 4-6, 8-10 and 14-25 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-2, 4-6, 8-10 and 14-25 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 11/15/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for generating, transmitting and receiving network coded quick user datagram protocol internet connections (QUIC) packets. The method involves reframing QUIC frames into a packed frame, and applying network coding to the packed frame to generate a coded frame. A UDP packet includes a payload comprising the coded frame. The method allows disabling the retransmission of stream frames, where the forward error correction handles the lost packets.
Prior art reference Pardue discloses that multiple frames may be packed into a single QUIC packet where frames must fit within a single packet. QUIC packets may be encapsulated into UPD packet comprising a UDP header and payload. However, Pardue does not disclose the features of applying 
Prior art reference Goseling discloses a method for storing a number of network coded data packets at a transmission node and cyclically transmitting the stored network coded data packets to a plurality of receivers. Coding coefficients may be carried in the header of the network coded packets. 
Prior art Badr discloses a method for receiving a sequence of packets where an encoder selects a window of previous packets, identifies earlier packets in the window and encodes the packets into a forward error correction packet. 
However, prior art on record does not disclose the features of adding a plurality of QUIC packed frames into a sliding window buffer, receiving an ACK, and removing one packed frame from the sliding window buffer and adding a new packed frame to the buffer.
Claims 1, 6, 10 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of adding the plurality of packed frames to a sliding window buffer; applying network coding to the plurality of packed frames within the sliding window buffer to generate encoded data; receiving an acknowledgement (ACK) that the UDP packet was received by the receiver; and in response to receiving the ACK, removing at least one of the packed frames from the sliding window buffer and adding at least one new packed frame to the sliding window buffer; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414